Citation Nr: 1228805	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-33 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent disability rating.  

In June 2009, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is of record.

In November 2009, the Board remanded the appeal for additional development.

In a July 2011 decision, the Board granted a 70 percent disability rating for PTSD but denied any higher rating, to include a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation).  The Veteran appealed the portion of the decision denying a TDIU to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court vacated and remanded the portion of the Board's July 2011 decision denying a TDIU and implemented the provisions of a November 2011 Joint Motion for Remand.

In June 2012, the Veteran's attorney submitted additional evidence along with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2011).



FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD at 70 percent disabling.  

2.  The Veteran's PTSD renders him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards a TDIU, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

VA will grant a TDIU when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In discussing the criteria for a TDIU, the Court has indicated that the unemployability question, or the Veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

In the instant case, the Veteran has met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), as he is currently service-connected for PTSD at 70 percent disabling.  Thus, the crux of the matter is whether the Veteran is able secure or follow a substantially gainful occupation.

The record establishes that the Veteran has two years of college and past work experience as a machinist, truck driver, and mechanic.  He last worked in 2003.  

During his July 2004 client intake interview with the Vet Center, the Veteran reported that his difficulties associated with his Vietnam experience became more of a problem after he was laid off in 2003.  He noted that he consistently isolated himself and had difficulty being around any groups of people.  In a January 2005 statement, his wife, a registered nurse, added that any disruption in normal activity caused extreme stress in the Veteran.

In April 2005, the Veteran reported for an examination in connection with his claim for disability benefits from the Social Security Administration (SSA).  During that examination, the Veteran reported that he slept no more than 3 hours per night because of flashbacks and nightmares.  He stated that PTSD led to disagreements with others and that he always worked better by himself.  The examining psychologist commented that the Veteran's ability to relate to other people, particularly in crowds, was poor but that smaller groups would be more amenable to his working, although his ability to tolerate the stress and pressures associated with daily work activities was fair.  In October 2005, SSA found the Veteran disabled due to panic disorder with agoraphobia and PTSD.  

The Board notes that service connection is not in effect for panic disorder with agoraphobia.  In this regard, the only reference to this disorder in the record is in the April 2005 SSA disability examination report in which the psychologist included rule out panic disorder with agoraphobia in the Axis I diagnoses.  A "rule out" diagnosis is not a diagnosis of the underlying disorder.  In any event, to the extent the Veteran has a panic disorder with agoraphobia, there is no indication that the effects of this disability can be distinguished from the effects of his service-connected PTSD; thus, all of the symptoms will be attributed to the PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Simply put, the Veteran was found to be disabled by SSA as a result of symptoms that the Board will consider to be associated with his service-connected PTSD.  

During a three hour interview in connection with a July 2006 VA PTSD examination, the Veteran reported that when he was employed he was generally alone, which made working easier.  According to the Veteran, he wanted nothing to do with his co-workers and got along poorly with his supervisors.  He echoed his previous comment that his psychological symptoms became significantly worse after he stopped working in 2003.  He complained of problems with irritability and anger control, discomfort around others, and inability to cope with stress, among other problems.  The examiner commented that the Veteran was able to maintain employment up to 2003 partly because he was allowed to work in solitary assignments, and noted that the Veteran had a progressive deterioration in most areas of functionality since retirement.  

In June 2009, the Veteran testified that he had daily issues with his temper, anger, and panic attacks.  See Board Hearing Transcript at 5-7.  

The Veteran was afforded another VA PTSD examination in July 2010.  The examiner, a psychologist, opined that if the Veteran were attempting to seek or maintain employment at present it was likely that his service-connected mental health symptoms would result in decreased occupational efficiency.  According to the examiner, the Veteran was not assessed to be totally occupationally impaired or unemployable due solely to his service-connected mental health symptoms.  

Also of record is a May 2012 vocational assessment performed by a vocational consultant who considered the Veteran's education, employment history, past medical history, and information conveyed during an interview.  The consultant reported that virtually any structured work setting required the ability to work effectively within the parameters of the mental demands of that job, and determined based on the above-cited evidence that the Veteran was not able to do this.  The consultant further noted that it was unrealistic to conclude that a new employment setting would afford the Veteran the same flexibility to work apart from others where his anger outbursts could be handled in a manner not visible to others.  Ultimately, the consultant opined that within a reasonable degree of vocational certainty, the Veteran's PTSD resulted in his inability to secure or follow a substantially gainful occupation since March 2003.   

Although the July 2010 VA examiner found that the Veteran was not totally occupationally impaired, the remainder of the evidence, to include the more recent vocational assessment, reflects otherwise.  Given his prior work experience, the above-cited May 2012 opinion and the Veteran's statements and testimony, and resolving any remaining doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002).  Entitlement to a TDIU is therefore granted. 


ORDER

Entitlement to a TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


